MEMORANDUM **
Reynaldo Déla Cruz Cruz and Erlinda Saguiguit Cruz, husband and wife natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
As petitioners concede, we lack jurisdiction to review the agency’s discretionary hardship determination. See Romero-Torres v. Ashcroft, 327 F.3d 887 (9th Cir. 2003). Although we retain jurisdiction to review due process challenges, petitioners’ contention that the agency deprived them of due process by misapplying the facts of their case to the applicable law does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We therefore dismiss this claim.
Petitioners’ contention that the Board deprived them of due process by streamlining their appeal is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir .2003).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.